        Case 2:20-cv-02330-TLN-KJN Document 30 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10

11   BRIAN SACCO, individually and on behalf of all Case No. 2:20-cv-02330-TLN-KJN
     others similarly situated,
12
                               Plaintiff,
13                                                ORDER EXTENDING TIME TO
            vs.                                   RESPOND TO FIRST AMENDED CLASS
14                                                ACTION COMPLAINT
     MOUSEFLOW, INC.,
15                                                Compl.:   November 20, 2020
                               Defendant.         Trial:    Not set
16

17

18

19

20

21

22

23

24

25

26

27

28
     125265609
                           ORDER EXTENDING TIME TO RESPOND TO FIRST
                               AMENDED CLASS ACTION COMPLAINT
        Case 2:20-cv-02330-TLN-KJN Document 30 Filed 03/01/21 Page 2 of 2



 1          The Court, having considered the stipulation of Plaintiff Brian Sacco (“Mr. Sacco”) and

 2   Defendant Mouseflow Inc. (“Mouseflow”) to extend the deadline for Mouseflow to respond to Mr.

 3   Sacco’s First Amended Class Action Complaint (the “FAC”, Dkt. No. 27), and good cause

 4   appearing, hereby ORDERS that the deadline for Mouseflow to respond to the FAC is extended by

 5   14-days, from March 3, 2021 to March 17, 2021.

 6          SO ORDERED.

 7           February 26, 2021
     DATED: _______________________
                                                           Troy L. Nunley
 8
                                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     125265609                                        2
                           [PROPOSED] ORDER EXTENDING TIME TO RESPOND
                             TO FIRST AMENDED CLASS ACTION COMPLAINT
